Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/420,818 filed on
May 23, 2019.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on July 28, 2021 under 37 CFR 1.111 in response to a non-final rejection dated April 28, 2021. Claims 1-8 are currently pending.

Allowable Subject Matter
	Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history, and in view of the fact that applicant’s arguments, presented in the last two paragraphs of p. 3 of said arguments, are found to be persuasive, the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with 
“identifying a glint in the image, wherein the glint is a representation in the image of a reflection of light from a cornea of the eye of the user or from a sclera of the eye of the user; determining a first pixel intensity of the glint;
identifying a set of neighbour pixels of the glint from a predetermined vicinity area of the glint, wherein the neighbour pixels do not contain part of the glint:
determining a second pixel intensity of the neighbour pixels of the glint; determining an absolute value of the difference between the first pixel intensity of the glint and the second pixel intensity of the neighbour pixels of the glint; and
on condition that the determined absolute value of the difference is above a predetermined threshold value, identifying the glint as a representation of a reflection from the cornea of the eye of the user.”
Independent claims 3 and 7 recite limitations that are commensurate in scope with limitations of claim 1.
Furthermore, applicant has filed a Terminal Disclaimer on July 28, 2021 under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d) to overcome double patenting rejection over US Patent No. 10,324,529.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485